DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that taught a method for running a game under emulation that determines, according to a mapping relationship between games and a plurality of game engines, the game engine for the game; and
calls the game engine for the game to load the second file to run the game; records a first duration of loading the game via the game engine; loads, based on the first duration being longer than a preset time threshold, the game via the remaining of the plurality of game engines respectively;
records respective duration of loading the game via the remaining of the plurality of game engines respectively;
determines the shortest second duration from the respective duration of loading the game via the remaining of the plurality of game engines respectively; and
replaces, based on the second duration being shorter than the first duration, the game engine for the game in the mapping relationship with a game engine corresponding to the second duration.
The closest prior art, a combination of Smith and Hu discloses running a game under emulation.  The combination however, fails to disclose evaluating the load time of various emulators and mapping the fastest to a particular game so that it will be used in future emulations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715